Title: From Thomas Jefferson to John Jay, 19 November 1788
From: Jefferson, Thomas
To: Jay, John


      
        Sir
        Paris. Nov. 19. 1788.
      
      Since my letter of Sep. 5. wherein I acknoleged Mr. Remsen’s favor of July 25. I have written those of Sep. 24. and of the 14th. inst. This last will accompany the present; both going by the way of London for want of a direct opportunity. But they go by a private hand.
      No late event worth notice has taken place between the Turks and Austrians. The former continue in the territories of the latter with all the appearances of superiority. On the side of the Russians, the war wears an equal face, except that the Turks are still masters of the Black sea. Oczakow is not yet taken. Denmark furnished  to Russia it’s stipulated quota of troops with so much alacrity, and was making such other warlike preparations, that it was believed they meant to become principals in the war against Sweden. Prussia and England hereupon interposed efficaciously. Their ministers appointed to mediate gave notice to the court of Copenhagen that they would declare war against them in the name of their two sovereigns, if they did not immediately withdraw their troops from the Swedish territories. The court of London has since said that their minister (Elliott) went further in this than he was authorized. However the Danish troops are retiring. Poland is augmenting it’s army from 20. to an hundred thousand men. Nevertheless it seems as if England and Prussia meant in earnest to stop the war in that quarter, contented to leave the two empires in the hands of the Turks. France, desired by Sweden to join the courts of London and Berlin in their mediation between Sweden and Russia, has declined it. We may be assured she will meddle in nothing external before the meeting of her States general. Her temporary annihilation in the political scale of Europe, leaves to England and Prussia the splendid roll of giving the law without meeting the shadow of opposition. The internal tranquillity of this country is perfect. Their stocks however continue low; and the difficulty of getting money to face current expences, very great. In the contest between the king and parliament, the latter, fearing the power of the former, pressed the convoking the states general. The government found itself obliged by other difficulties also, to recur to the same expedient. The parliament, after it’s recall, shewed that it was now become apprehensive of the states general; and discovered a determination to cavil at their form, so as to have a right to deny their legality if that body should undertake to abridge their powers. The court hereupon very adroitly determined to call the same Notables who had been approved by the nation the last year, to decide on the form of convoking the etats generaux: thus withdrawing itself from the disputes which the parliament might excite, and committing them with the nation. The Notables are now in session. The government had manifestly discovered a disposition that the tiers-etat, or Commons, should have as many representatives in the States general, as the Nobility and clergy together. But five bureaux of the notables have voted by very great majorities that they should have only an equal number with each of the other orders singly. One bureau, by a majority of a single voice, had agreed to give the Commons the double number of representatives. This is the first symptom of a decided combination  between the nobility and clergy, and will necessarily throw the people into the scale of the king. It is doubted whether the States can be collected so early as January, tho’ the government, urged by the want of money, is for pressing their convocation. It is still more incertain what the states will do when they meet. There are three objects which they may attain, probably without opposition from the court. 1. a periodical meeting of the States. 2. their exclusive right of taxation. 3. the right of enregistering laws, and proposing amendments to them as now exercised by the parliaments. This would lead, as it did in England, to the right of originating laws. The parliament would by this last measure be reduced to a mere judiciary body, and would probably oppose it. But against the king and nation their opposition could not succeed. If the States stop here for the present moment, all will probably end well, and they may in future sessions obtain a suppression of letters de cachet, free press, a civil list, and other valuable mollifications of their government. But it is to be feared that an impatience to rectify every thing at once, which prevails in some minds, may terrify the court, and lead them to appeal to force, and to depend on that alone.
      Before this can reach you, you will probably have heard of an Arret passed the 28th. of Sep. for prohibiting the introduction of foreign whale oils, without exception. The English had glutted the markets of this country with their oils. It was proposed to exclude them, and an Arret was drawn, with an exception for us. In the last stage of this Arret, the exception was struck out, without my having any warning or even suspicion of this. I suspect this stroke came from the Count de la Luzerne, minister of marine; but I cannot affirm it positively. As soon as I was apprized of this, which was several days after it passed (because it was kept secret till published in their seaports) I wrote to the count de Montmorin a letter, of which the inclosed is a copy, and had conferences on the subject from time to time with him and the other ministers. I found them possessed by the partial information of their Dunkirk fishermen: and therefore thought it necessary to give them a view of the whole subject in writing, which I did in the piece, of which I inclose you a printed copy. I therein entered into more details than the question between us seemed rigorously to require. I was led to them by other objects. The most important was to disgust Mr. Neckar, as an economist, against their new fishery, by letting him foresee it’s expence. The particular manufactures suggested to them were in consequence of repeated applications from the  shippers of rice and tobacco. Other details which do not appear immediately pertinent, were occasioned by circumstances which had arisen in conversation, or an apparent necessity of giving information on the whole matter. At a conference in the presence of M. Lambert on the 16th. (where I was ably aided by the Marquis de la Fayette, as I have been through the whole business) it was agreed to except us from the prohibition. But they will require rigorous assurance that the oils coming under our name, are really of our fishery. They fear we shall cover the introduction of the English oils from Halifax. The arret for excepting us was communicated to me, but the formalities of proving the oils to be American, were not yet inserted. I suppose they will require every vessel to bring a certificate from their consul or vice consul residing in the state from which it comes. More difficult proofs were sometimes talked of. I supposed I might surely affirm to them that our government would do whatever it could to prevent this fraud, because it is as much our interest as theirs to keep the market for the French and American oils only. I am told Massachusets has prohibited the introduction of foreign fish oils into her ports. This law, if well executed will be an effectual guard against fraud; and a similar one in the other states interested in the fishery, would much encourage this government to continue her indulgence to us. Tho the Arret then for the re-admission of our oils is not yet passed, I think I may assure you it will be so in a few days, and of course that this branch of commerce, after so threatening an appearance, will be on a better footing than ever, as enjoying jointly with the French oil, a monopoly of their markets. The continuance of this will depend on the growth of their fishery. Whenever they become able to supply their own wants, it is very possible they may refuse to take our oils. But I do not believe it possible for them to raise their fishery to that, unless they can continue to draw off our fishermen from us. Their 17. ships this year had 150. of our sailors on board. I do not know what number the English have got into their service.—You will readily perceive that there are particulars in these printed observations which it would not be proper to suffer to become public. They were printed merely that a copy might be given to each minister and care has been taken to let them go into no other hands.
      I must now trouble Congress with a petition on my own behalf. When I left my own house in Octob. 1783. it was to attend Congress as a member, and in expectation of returning in five or six months. In the month of May following however I was desired  to come to Europe, as member of a commission which was to continue two years only. I came off immediately without going home to make any other arrangements in my affairs, thinking they would not suffer greatly before I should return to them. Before the close of the two years, Doctor Franklin retiring from his charge here, Congress were pleased to name me to it. So that I have been led on by events to an absence of five years instead of five months. In the mean time matters of great moment to others as well as myself, and which can be arranged by nobody but myself, will await no longer. Another motive of still more powerful cogency on my mind is the necessity of carrying my family back to their friends and country. I must therefore ask of Congress a leave of short absence. Allowing three months on the sea, going and coming, and two months at my own house, which will suffice for my affairs, I need not be from Paris but between five and six months. I do not foresee any thing which can suffer during my absence. The Consular convention is finished except as to the exchange of ratifications, which will be the affair of a day only. The difference with Schweighauser & Dobree relative to our arms will be finished. That of Denmark, if ever finished will probably be long spun out. The ransom of the Algerine captives is the only matter likely to be on hand. That cannot be set on foot till the money is raised in Holland, and an order received for it’s application. Probably these will take place, so that I may set it into motion before my departure. If not, I can still leave it on such a footing as to be put into motion the moment the money can be paid. And even, when the leave of Congress shall be received, I will not make use of it, if there is any thing of consequence which may suffer; but would postpone my departure till circumstances will admit it. But should these be as I expect they will, it will be vastly desireable to me to receive the permission immediately, so that I may go out as soon as the Vernal equinox is over, and be sure of my return in good time and season in the fall. Mr. Short, who had had thoughts of returning to America, will postpone that return till I come back. His talents and character allow me to say with confidence that nothing will suffer in his hands. The friendly dispositions of Monsr. de Montmorin would induce him readily to communicate with Mr. Short in his present character, but should any of his applications be necessary to be laid before the council, they might suffer difficulty: nor could he attend the Diplomatic societies, which are the most certain sources of good intelligence. Would Congress think it expedient to remove the difficulties by  naming him Secretary of legation, so that he would act of course as Chargé des affaires during my absence? It would be just that the difference between the Salary of a secretary, and a Secretary of legation should cease as soon as he should cease to be charged with the affairs of the U.S. that is to say, on my return: and he would expect that. So that this difference for 5. or 6. months would be an affair of about 170. guineas only, which would be not more than equal to the additional expences that would be brought on him necessarily by the change of character. I mention these particulars that Congress may see the end as well as beginning of the proposition, and have only to add ‘their will be done.’ Leave for me being obtained, I will ask it, Sir, of your friendship to avail yourself of various occasions to the ports of France and England to convey me immediate notice of it, and relieve me as soon as possible from the anxiety of expectation, and the incertainty in which I shall be.We have been in daily expectation of hearing of the death of the King of England. Our latest news are of the 11th. He had then been despaired of for 3. or 4. days. But as my letter is to pass through England, you will have later accounts of him than that can give you. I send you the newspapers to this date, and have the honour to be with the greatest esteem & respect, Sir, Your most obedient humble servt.,
      
        Th: Jefferson
      
      
        P.S. The last crop of corn in France has been so short that they apprehend want. Mr. Neckar desired me to make known this scarcity to our merchants, in hopes they would send supplies. I promised him I would. If it could be done without naming him, it would be agreeable to him and probably advantageous to the adventurers.
      
    